      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 1 of 19




 Jesse C. Trentadue (#4961)
 Michael W. Homer (#1535)
 Sarah Jenkins (#15640)
 SUITTER AXLAND , PLLC
 8 East Broadway, Suite 200
 Salt Lake City, UT 84111
 Telephone: (801) 532-7300
 Facsimile: (801) 532-7355
 E-Mail: jesse32@sautah.com
 E-Mail: mhomer@sautah.com
 E-Mail: sjenkins@sautah.com

 Attorneys for Davis County Defendants


                           UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION
                                                :
                                                :
 SUSAN JOHNSON, for herself and on behalf of    :
 minor child X.H., MR. HAYES, and the           :
 ESTATE OF GREGORY HAYES,                       :   DAVIS COUNTY DEFENDANTS’
                                                :     ANSWER TO AMENDED
          Plaintiffs,                           :          COMPLAINT
                                                :
 DAVIS COUNTY, SHERIFF TODD                     :
 RICHARDSON, DANIEL LAYTON, JOHN                :      Civil No. 2:18-cv-00080-DB
 DOES 1-5,                                      :
                                                :          Judge Dee Benson
          Defendants.                           :




      COME NOW Davis County, Utah, Davis County Sheriff Todd Richardson, and

Daniel Layton (collectively “Davis County Defendants”) by way of Answer to Plaintiffs’

Amended Complaint.1 However, unless specifically admitted every allegation contained

in the Amended Complaint is denied.


      1
          Dkt. 27.
       Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 2 of 19




                     RESPONSE TO JURISDICTION and VENUE

       1.     Admit that the Court has jurisdiction over Plaintiffs’ federal and state civil

rights clams. However, Davis County Defendants deny the remaining allegations

contained in this paragraph.

       2.     Admitted.

       3.     Admit that the Court has jurisdiction over Plaintiffs’ federal and state civil

rights clams. However, Davis County Defendants deny the remaining allegations

contained in this paragraph.

                               RESPONSES TO PARTIES

       4.     Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       5.     Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       6.     Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       7.     Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

                                               2
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 3 of 19




therefore, deny the same.

       8.     Davis County Defendants admit that Susan Johnson is a Plaintiff in this

case and that she has also sued on behalf of the Estate of Gregory Hayes. However,

Davis County Defendants deny the remaining allegations contained in this paragraph.

       9.     Admitted.

       10.    Davis County Defendants admit that Todd Richardson was the Davis

County Sheriff and that he is a resident of Davis County, Utah. However, Davis County

Defendants deny the remaining allegations contained in this paragraph.

       11.    Davis County Defendants admit that Daniel Layton is a nurse at the Davis

County Jail and that one of his responsibilities as a nurse is providing medical care to

inmates. However, Davis County Defendants deny the remaining allegations contained in

this paragraph

       12.    This paragraph does not require a response. However, if a response is

required, Davis County Defendants deny the allegations.

       13.    Paragraph 13 calls for a legal conclusion to which no response is required.

However, if a response is required, Davis County Defendants deny the allegations

contained in this paragraph.




                                              3
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 4 of 19




                       RESPONSE TO GENERAL ALLEGATIONS

       11.2     Davis County Defendants admit that Mr. Hayes was arrested multiple times

involving charges for possession or use of controlled substances, driving while under the

influence, and intoxication. Davis County Defendants are without sufficient knowledge

or information to form a belief as to the truth or falsity of the remaining allegations

contained in this paragraph and, therefore, deny the same.

       12.      Davis County Defendants admit that Mr. Hayes was booked into the Davis

County Jail and that records show that Mr. Hayes was booked into the Jail on October

19, 2017 for possession or use of a controlled substance, intoxication, and retail theft.

However, Davis County Defendants deny the remaining allegations contained in this

paragraph.

       13.      Davis County Defendants admit that Mr. Hayes filled out the medical intake

form stating he was under the influence of his physician prescribed anxiety medication.

However, Davis County Defendants deny the remaining allegations contained in this

paragraph.

       14.      Davis County Defendants admit that Mr. Hayes filled out the medical intake

form stating he was under the influence of his physician prescribed anxiety medication.

However, Davis County Defendants deny the remaining allegations contained in this



       2
           The paragraph numbering begins again at 11.

                                                4
       Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 5 of 19




paragraph.

       15.    Davis County Defendants admit that Mr. Hayes was picked up by a family

member. Davis County Defendants, however, are without sufficient knowledge or

information to form a belief as to the truth or falsity of the remaining allegations

contained in this paragraph and, therefore, deny the same.

       16.    Davis County Defendants admit that Mr. Hayes was released on December

13, 2017. Davis County Defendants, however, are without sufficient knowledge or

information to form a belief as to the truth or falsity of the remaining allegations

contained in this paragraph and, therefore, deny the same.

       17.    Davis County Defendants admit that Mr. Hayes’ property was returned to

him upon release. Davis County Defendants, however, deny the remaining allegations

contained in this paragraph.

       18.    Denied.

       19.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       20.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       21.    Davis County Defendants are without sufficient knowledge or information

                                               5
       Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 6 of 19




to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       22.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       23.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       24.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       25.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       26.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       27.    Denied. However, Davis County Defendants admit that Andrew Hayes

called and spoke with Agent John Herndon who advised Andrew to call 911; that Mr.

Gregory Hayes declined treatment; and that Officer Herndon had the Clearfield Officers

                                               6
       Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 7 of 19




transport Mr. Gregory Hayes back to the County Jail.

       28.    Denied. However, Davis County Defendants admit that Andrew Hayes

called the Jail and spoke with Agent John Herndon who advised Andrew to call 911; that

Mr. Gregory Hayes declined treatment; and that Officer Herndon had the Clearfield

Officers transport Mr. Gregory Hayes back to the County Jail. Davis County Defendants,

however, deny the remaining allegations contained in this paragraph.

       29.    Davis County Defendants admit that Mr. Gregory Hayes was booked into

Jail on December 13, 2017. Davis County Defendants, however, deny the remaining

allegations contained in this paragraph.

       30.    Denied.

       31.    Davis County Defendants admit that Davis County Jail knew Mr. Gregory

Hayes was brought to the Jail on a drug court hold. Davis County Defendants, however,

deny the remaining allegations contained in this paragraph.

       32.    Denied. However, Davis County Defendants admit that any inmate booked

into the Davis County Jail is processed and required to fill out the Intake Screening forms.

       33.    Davis County Defendants are without sufficient knowledge or information

to form a belief as to the truth or falsity of the allegations contained in this paragraph and,

therefore, deny the same.

       34.    Denied.

       35.    Davis County Defendants admit that a urinalysis test was requested and that

                                               7
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 8 of 19




Mr. Hays was either refused and/or was unable to provide a urine sample for the test.

Davis County Defendants, however, deny the remaining allegations in this paragraph.

       36.    Davis County Defendants admit that Mr. Hayes was placed in cell number

5. Davis County Defendants, however, deny the remaining allegations contained in this

paragraph.

       37.    Davis County Defendants admit that although Mr. Gregory Hayes was not

placed on a medical watch but, instead, was placed in a holding cell so that the Jail staff

could observed him more often. Davis County Defendants, however, deny the remaining

allegations contained in this paragraph.

       38.    Admitted.

       39.    Davis County Defendants admit that Nurse Layton was called to check Mr.

Hayes’ vitals. Davis County Defendants, however, deny the remaining allegations

contained in this paragraph.

       40.    Davis County Defendants admit that Nurse Layton took Mr. Hayes’ vitals,

and that they were within normal limits. Davis County Defendants, however, deny the

remaining allegations contained in this paragraph.

       41.    Davis County Defendants admit that Nurse Layton attempted to speak with

Mr. Hayes. Davis County Defendants, however, deny the remaining allegations contained

in this paragraph.

       42.    Davis County Defendants admit that Nurse Layton turned Mr. Gregory on

                                              8
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 9 of 19




his side to assist with his heavy breathing after finding out that Mr. Hayes suffered from

sleep apnea. Davis County Defendants, however, deny the remaining allegations

contained in this paragraph.

       43.    Davis County Defendants admit that Mr. Hayes was breathing heavy and

that Nurse Layton was called to take his vitals. Davis County Defendants, however, deny

the remaining allegations contained in this paragraph.

       44.    Davis County Defendants admit that Mr. Hayes was breathing heavy and

that Nurse Layton took his vital signs which were within normal limits. Davis County

Defendants, however, deny the remaining allegations contained in this paragraph.

       45.    Davis County Defendants admit that Nurse Layton attempted to speak with

Mr. Hayes. Davis County Defendants, however, deny the remaining allegations contained

in this paragraph.

       46.    Davis County Defendants admit that Nurse Layton took Mr. Hayes’ vitals

and that they were within normal limits. Davis County Defendants, however, deny the

remaining allegations contained in this paragraph.

       47.    Davis County Defendants admit that Nurse Layton turned Mr. Gregory on

his side to assist with his heavy breathing after finding out that Mr. Hayes suffered from

sleep apnea. Davis County Defendants, however, deny the remaining allegations

contained in this paragraph.

       48.    Davis County Defendants admit that Mr. Gregory Hayes was found

                                             9
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 10 of 19




unresponsive in his cell and that a call for emergency services was made. Davis County

Defendants, however, deny the remaining allegations contained in this paragraph.

       49.    Davis County Defendants admit that at approximately 5:30 a.m. Davis

County Paramedics arrived and relieved and replaced the Jail officers who were

performing chest compressions, that the EMTs continued chest compressions and then

placed a King Tube in Mr. Gregory Hayes’ airway at which time Farmington Fire arrived

and placed Mr. Gregory Hayes on a gurney and transported him to the hospital; and that

he was eventually pronounced dead. Davis County Defendants, however, deny the

remaining allegations contained in this paragraph.

       50.    Davis County Defendants admit that the Medical Examiner’s Office

performed an examination of Mr. Hayes’ body, and determined that Mr. Hayes died of

mixed drug toxicity. Davis County Defendants, however, deny the remaining allegations

contained in this paragraph.

       51.    Denied.

       52.    Davis County Defendants admit that the Davis County Jail has policies

addressing the acceptance of inmates who are displaying signs of drug or alcohol abuse

and/or withdrawal from drugs and/or alcohol. Davis County Defendants, however, deny

the remaining allegations contained in this paragraph.

       53.    Davis County Defendants admit that the Davis County Jail has policies

addressing the acceptance of inmates who are displaying signs of drug or alcohol abuse

                                            10
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 11 of 19




and/or withdrawal from drugs and/or alcohol. Davis County Defendants, however, deny

the remaining allegations contained in this paragraph.

       54.      Davis County Defendants admit that the Davis County Jail has policies

addressing the acceptance of inmates who are displaying signs of drug or alcohol abuse

and/or withdrawal from drugs and/or alcohol. Davis County Defendants, however, deny

the remaining allegations contained in this paragraph.

       55.      Davis County Defendants admit that the Davis County Jail has policies

addressing the acceptance of inmates who are displaying signs of drug or alcohol abuse

and/or withdrawal from drugs and/or alcohol. Davis County Defendants, however, deny

the remaining allegations contained in this paragraph.

       56.      Denied.

                       RESPONSE TO FIRST CAUSE OF ACTION

  (Deliberate Indifference to Gregory’s 8th and/or 14th Amendment Rights - Failure to
           Provide Proper Medical Care (Cognizable under 42 U.S.C. § 1983)

       32.3     Davis County Defendants incorporate by reference their responses to the

preceding paragraphs.

       33.      Davis County Defendants admit that Daniel Layton is a nurse at the Davis

County Jail and that one of his responsibilities as a nurse is to provide medical care to

inmates.


       3
           The Amended Complaint is renumbered beginning at 32.

                                              11
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 12 of 19




       34.    Denied.

       35.    Denied.

       36.    Denied.

       37.    Davis County Defendants admit that Nurse Layton repeatedly took Mr.

Hayes’ vitals and that they were within normal limits. Davis County Defendants,

however, deny the remaining allegations contained in this paragraph.

       38.    Admitted.

       39.    Davis County Defendants admit that Nurse Layton turned Mr. Gregory on

his side to assist with his heavy breathing after finding out that Mr. Hayes suffered from

sleep apnea. Davis County Defendants, however, deny the remaining allegations

contained in this paragraph.

       40.    Denied.

       41.    Davis County Defendants admit that Nurse Layton repeatedly took Mr.

Hayes’ vitals and that they were always within normal limits. Davis County Defendants,

however, deny the remaining allegations contained in this paragraph.

       42.    Admitted.

       43.    Davis County Defendants admit that Nurse Layton turned Mr. Gregory on

his side to assist with his heavy breathing after finding out that Mr. Hayes suffered from

sleep apnea. Davis County Defendants, however, deny the remaining allegations

contained in this paragraph.

                                             12
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 13 of 19




      44.     Denied.

      45.     The allegations in this paragraph are directed to another party. To the

extent this paragraph alleges wrongdoing by Davis County Defendants, such allegations

are denied.

      46.     The allegations in this paragraph are directed to another party. To the

extent this paragraph alleges wrongdoing by Davis County Defendants, such allegations

are denied.

      47.     Denied.

      48.     Denied.

      49.     Davis County Defendants deny that they acted with indifference or reckless

disregard for the health, safety, and life of Mr. Gregory Hayes. Davis County Defendants

admit that Plaintiffs requested punitive damages in the Amended Complaint, however,

Davis County Defendants deny Plaintiffs are entitled to any punitive damages.

                   RESPONSE TO SECOND CAUSE OF ACTION

     Failure to Train and/or Supervise in Violation of the 8th and 14th Amendments
    Constitutional Depravation of Constitutional Rights Pursuant to 42 U.S.C. § 1983
                           (Cognizable under 42 U.S.C. §1983)

      50.     Davis County Defendants incorporate by reference their responses to the

preceding paragraphs.

      51.     This paragraph calls for a legal conclusion to which no response is required.

To the extent a response is required, Davis County Defendants, however, deny the

                                            13
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 14 of 19




allegations in this paragraph.

       52.    This paragraph does not require a response. However, if a response is

required, Davis County Defendants deny the allegations.

       53.    This paragraph calls for a legal conclusion to which no response is required.

To the extent a response is required, Davis County Defendants admit that under certain

circumstances County Sheriffs, such as Sheriff Richardson, may be liable for the violation

of civil rights. Davis County Defendants, however, deny the remaining allegations

contained in this paragraph.

       54.    Davis County Defendants specifically deny that they acted with indifference

or reckless disregard for the health, safety, and life of Mr. Gregory Hayes. Davis County

Defendants also deny the remaining allegations contained in this paragraph.

       55.    Davis County Defendants admit that inmates are sometimes under the

influence of drugs when booked into jail and that the County has an intake form that

requests the medications and/or drugs the inmate is under the influence of. Davis County

Defendants, however, deny the remaining allegations contained in this paragraph.

       56.    Denied.

       57.    Davis County Defendants specifically deny that they acted with indifference

or reckless disregard for the health, safety, and life of Mr. Gregory Hayes. Davis County

Defendants also deny the remaining allegations contained in this paragraph.

       58.    Denied.

                                            14
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 15 of 19




                    RESPONSE TO THIRD CAUSE OF ACTION

            (Deprivation of Rights under Article I, Section 9, Utah Constitution
                            Unnecessary Rigor in Confinement)

      59.     Davis County Defendants incorporate by reference their responses to the

preceding paragraphs.

      60.     Denied.

      61.     Denied.

      62.     Denied. Davis County Defendants further allege that medical staff did

examine and assess Mr. Gregory Hayes.

      63.     Denied.

      64.     Denied. Davis County Defendants further allege that medical staff did

examine and assess Mr. Gregory Hayes.

      65.     Denied. Davis County Defendants further allege that medical staff did

examine and assess Mr. Gregory Hayes.

      66.     Denied.

      67.     Denied. Davis County Defendants also deny that Mr. Hayes had any type

of serious injury when he was booked into jail.

                        RESPONSE TO INJUNCTIVE RELIEF

      68.     Denied.




                                            15
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 16 of 19




                          FIRST AFFIRMATIVE DEFENSE

       Plaintiffs’ Amended Complaint fails to state a claim, either in whole or in part, on

which relief can be granted.

                         SECOND AFFIRMATIVE DEFENSE

       Any State common-law claims that Plaintiffs may have are barred or otherwise

limited by the Governmental Immunity Act of Utah, Utah Code Ann. § 63G-7-101 et seq.

(2017), including but not limited to Utah Code Ann. §§ 63G-7-201, 63G-7-202, 63G-7-

401, 63G-7-402, 63G-7-601, 63G-7-603, and 63G-7-604(2017). Plaintiffs’ State

common-law claims, if any, are also barred for failure to strictly comply with the Notice

requirements of the Governmental Immunity Act of Utah contained in §§ 63G-7-401-

63G-7-403 (2017) and/or the Utah Medical Health Care Malpractice Act contained in

§78B-3-412.

                          THIRD AFFIRMATIVE DEFENSE

       Any injury or damage that Plaintiffs may have sustained was solely caused or

otherwise contributed to by the fault of Mr. Gregory Hayes and/or third persons not

presently parties to this action. Consequently, the fault of Mr. Hayes and/or non-parties

should be allocated pursuant to Utah Code §§78B-5-817 through 78B-5-823 (2013).

                         FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the Doctrines of Judicial Immunity, Quasi-Judicial


                                             16
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 17 of 19




Immunity, Sovereign Immunity, Governmental Immunity, and Qualified Immunity.

                           FIFTH AFFIRMATIVE DEFENSE

       Davis County Defendants were not the proximate cause of any injury to Mr.

Gregory Hayes and neither were they deliberately indifferent to Mr. Hayes’ medical needs

and/or condition.

                           SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs’ punitive damages claims are contrary to public policy and

unconstitutional under Fifth and Eighth Amendments of the U.S. Constitution and the

following sections of the Constitution of the State of Utah: Article I, Sections 7, 9, 10,

and 12.

                        SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims for special and/or punitive damages are unconstitutional as a

violation of the Fourteenth Amendment of the United States Constitution and Article I

Section 7 of the Utah Constitution.

                         EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the doctrine of estoppel.

                          NINTH AFFIRMATIVE DEFENSE

       Davis County Defendants reserve the right to supplement their Affirmative

Defenses.



                                             17
      Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 18 of 19




                                        PRAYER

       Wherefore, Davis County Defendants pray for Judgment against Plaintiffs as

follows: (1) that Plaintiffs’ Amended Complaint be dismissed with prejudice and that

Plaintiffs take nothing thereby; (2) that Davis County Defendants recover their costs of

suit including reasonable attorney’s fees; and (3) that Davis County Defendants have such

other and further relief as to the Court seems just and merited under the circumstances.

       DATED this 10 th day of April, 2019.

                                          SUITTER AXLAND, PLLC

                                           /s/ jesse c. trentadue
                                          Jesse C. Trentadue
                                          Michael W. Homer
                                          Sarah Jenkins
                                          Attorneys for Davis County Defendants




                                              18
       Case 1:18-cv-00080-DB-EJF Document 30 Filed 04/10/19 Page 19 of 19




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of April, 2019, I electronically filed the

foregoing document with the U.S. District Court for the District of Utah. Notice will

automatically be electronically mailed to the following individual(s) who are registered

with the U.S. District Court CM/ECF System:


 Daniel M. Baczynski, Esq.
 Tad D. Draper, Esq.
 Law Offices of Tad D. Draper, P.C.
 12339 South 800 East, Suite 101
 Draper, Utah 84020
 dbaczyn2@gmail.com
 legaljustice3@gmail.com
 Attorneys for Plaintiffs



                                                            /s/ jesse c. trentadue




T:\4000\4530\147\ANSWER TO AMENDED COMPLAINT.wpd




                                                   19
